Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0174840 to Dinkar in view U.S. Patent No. 7,569,653 to Landon (cited in Dinkar).
As to claims 1-6, Dinkar discloses a moisture curable composition comprising a silylated terminated polyurethane polymer and a non-tin catalyst such as a yttrium containing catalyst (0012).  Dinkar discloses silylated polyurethanes as described in Landon (0067-68).  Landon discloses moisture-curable silylated polyurethanes comprising the reaction product of an hydroxy-functional polyurethane prepolymer prepared from diisocyanates and polyether polyols that is chain terminated with isocyanatosilanes (4:60-5:20).
The structure of the polyurethane composition is not shown in Landon.  However, the structures represented by general formulas I and IA of the instant claims are be generated by condensation reaction wherein a polyether polyol is first reacted with a diisocyanate to obtain an hydroxy-functional polyurethane prepolymer that is chain terminated with isocyanatosilanes.  The process taught in Dinkar and Landon is substantially identical to the process of the instant application. Because the references teach a substantially identical process (same condensation reactions occuring under identical conditions) using identical amounts of analogous components as required by the instantly claimed invention and taught in the instant specification, the claimed formulas presented in claims 1-2 would be formed in the invention Dinkar and Landon.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
As to claims 7-15, Dinkar discloses the following yttrium containing catalysts:

    PNG
    media_image1.png
    854
    623
    media_image1.png
    Greyscale

As to claim 26, Dinkar discloses adhesives, coatings, and sealants prepared from the cured polymer (0032).


Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0174840 to Dinkar in view of DE-102004/012876 to Hofacker et al. (Cited on IDS) and U.S. Patent No. 7,569,653 to Landon (cited in Dinkar).
As to claims 16-25, Dinkar as taught in Landon teach a process comprising an intitial reaction of a diisocyanate and a polyol component to prepared either a hydroxy-functional polyurethane prepolymer or isocyanate functional polyurethane prepolymer that is chain terminated with either an isocyanatosilane or an aminosilane (See Landon 3:55-5:20).  Dinkar discloses a moisture curable composition comprising a silylated terminated polyurethane polymer and a non-tin catalyst such as a yttrium containing catalyst (0012).  Dinkar does not expressly disclose preparing the silylated polyurethane in the presence of the yttrium catalyst. 
However, the use of yttrium containing catalysts in the reaction between diisocyanate and polyols was known at the time of filing.  This is supported by Hofacker et al. (See Abstract).  
Accordingly, it would have been obvious to a person of ordinary skill in the art to use the non-tin catalysts of Dinkar to prepare the silylated polyurethanes because the catalyst do not lead to disturbing product discoloration (0007).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763